DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 10-11 and 13-15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gillberg (U.S. PGPub. No. 20150157225).
Regarding claim 10, Gillberg teaches:
An adhesive electrode patch comprising: 25a substrate of which one surface has an adhesive force and extending in a first direction; (Para. 0003, 0100; adhesive layer)
a conductive first electrode disposed on one side of the substrate; (Para. 0094; Fig. 1A, sensor 49)
and a conductive second electrode disposed on another side of the substrate and configured to be electrically separated from the first electrode, (Para. 0094; Fig. 1A, sensor 48, weakness 66)
30wherein the substrate comprises an indicator configured to guide, between the first electrode and the second electrode, alignment on a specific portion of a test subject. (Para. 0058)
Regarding claim 11, Gilberg teaches:
The electrode patch of claim 10, (described above)
wherein the indicator is associated with a width of the substrate, wherein a width of a portion of the substrate corresponding to the indicator is different from that of another portion of the substrate. (see annotated Fig. 1A, below)

    PNG
    media_image1.png
    414
    492
    media_image1.png
    Greyscale

Regarding claim 13, Gillberg teaches:
The electrode patch of claim 10 (described above) 
wherein the indicator comprises: a cutting line configured to guide the first electrode and the second electrode to be separated from each other. (Para. 0084)
Regarding claim 14, Gillberg teaches:
An adhesive electrode patch comprising: a substrate of which one surface has an adhesive force and extending in a first direction; (Para. 0003, 0100; adhesive layer)
a conductive first electrode disposed on one side of the substrate; (Para. 0094; Fig. 1A, sensor 49)
and a conductive second electrode disposed on another side of the substrate and 20configured to be electrically separated from the first electrode, (Para. 0094; Fig. 1A, sensor 48, weakness 66)
wherein the substrate comprises a cutting line configured to guide, between the first electrode and the second electrode, the first electrode and the second electrode to be separated from each other. (Para. 0084)
Regarding claim 15, Gillberg teaches:
The electrode patch of claim 14 (described above) 
wherein the substrate comprises: an indicator configured to guide, between the first electrode and the second electrode, alignment on a specific portion of a test subject. (Para. 0058)
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Spencer (U.S. PGPub. No. 20170095177) in view of Faasse (U.S. Patent No. 5566672).
Regarding claim 1, Spencer teaches:
An adhesive electrode patch comprising: a substrate of which one surface has an adhesive force and extending in a 5first direction; (Para. 0028; Fig. 2A, adhesive patch 30)
a conductive first electrode disposed on one side of the substrate; (Para. 0028; Fig. 2A, electrode 16)
and a conductive second electrode disposed on another side of the substrate and configured to be electrically separated from the first electrode, (Para. 0028; Fig. 2A, electrode 18)
Spencer teaches using clips to attach a monitor to the patch (Para. 0038). However, Spencer does not explicitly disclose cut surfaces contacting clamps. In related electrode design art, Faasse teaches:
wherein the first electrode comprises a cut surface extending from a 10first contact portion (Col. 5, lines 36-40; Fig. 5-6, tab 20, opening 22, hole 24)
contacting a first clamp to an inside of the first electrode, (Col. 5, lines 58-62, Fig. 6)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified Spencer based on the teachings of Faasse to incorporate a cut surface on the first and second electrode to contact a first and second clamp in order to provide easier connection of a clip or other electrode lead (Faasse, Col. 4, lines 62-65). A similar design incorporated into the second electrode would be a mere duplication of parts. In re Harz, 274 USPQ 378.
Regarding claim 2, the Spencer/Faasse combination teaches:
The electrode patch of claim 1 (described above) 
wherein each of the cut surfaces of the first electrode and the second electrode is configured to maintain a contact of a portion of each of the first electrode and the second electrode with a test subject, even when the first electrode or the second electrode is lifted upward by a force greater than the 20adhesive force. (Faasse, Col. 5, lines 54-62; Fig. 6, tab 20 attached to the clip is lifted upward; configured to limitation read as functional language and given limited patentable weight)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified Spencer based on the teachings of Faasse to incorporate maintaining contact of a portion of each of the electrodes in order to provide easier connection of a clip or other electrode lead while providing effective connection to the electrodes (Faasse, Col. 4, lines 62-65).
Regarding claim 3, the Spencer/Faasse combination teaches:
The electrode patch of claim 1 (described above) 
wherein each of the cut surfaces of the first electrode and the second electrode is formed by being cut in the first direction and then being curved and cut at an inner end portion thereof in a direction different from 25the first direction. (Faasse, Col. 5, lines 36-40; Fig. 5-6, tab 20, opening 22, hole 24)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified Spencer based on the teachings of Faasse to incorporate a cut in the first direction, curved and cut in an inner end different from the first direction in order to have a shape that provides easier connection of a clip or other electrode lead (Faasse, Col. 4, lines 62-65).
Regarding claim 4, the Spencer/Faasse combination teaches:
The electrode patch of claim 1 (described above) 
wherein the first electrode comprises the first contact portion having a rounded end to be connected to the first clamp, (Faasse, Col. 5, lines 36-40; Fig. 5-6, tab 20, opening 22, hole 24) 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified Spencer based on the teachings of Faasse to incorporate a rounded end to be connected to the clamp in order to provide easier connection of a clip or other electrode lead (Faasse, Col. 4, lines 62-65). A similar design incorporated into the second electrode would be a mere duplication of parts. In re Harz, 274 USPQ 378.
Regarding claim 5, the Spencer/Faasse combination teaches the electrode patch of claim 1 (described above). Spencer further teaches an adhesive on the skin-facing side of the patch (Fig. 2B, 34) that could be read as the support structure. However, Spencer does not explicitly disclose the support structure cut in a direction approaching the contact portion. 
However, Faasse teaches a support structure, read as conductive member 26, that is curved and cut in a direction approaching the first contact portion from the inside of the first electrode (Faasse, Col. 5, lines 36-40). It would have been obvious to one of ordinary skill in the art to have modified Spencer based on the teachings of Faasse to incorporate a support structure curved and cut in a similar direction as the contact portion in order to provide easier connection of a clip or other electrode lead (Faasse, Col. 4, lines 62-65). A similar design incorporated into the second electrode would be a mere duplication of parts. In re Harz, 274 USPQ 378.
Regarding claim 6, the Spencer/Faasse combination teaches:
The electrode patch of claim 5 (described above) 
wherein each of the cut surfaces of the first electrode and the second electrode has a hook-shaped cut structure at an end 10thereof. (Faasse, Col. 5, lines 36-40; Fig. 5-6, tab 20, opening 22, hole 24; U-shaped read as hook)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified Spencer based on the teachings of Faasse to incorporate a hook-shape cut structure in order to provide easier connection of a clip or other electrode lead (Faasse, Col. 4, lines 62-65).
Regarding claim 7, the Spencer/Faasse combination teaches:
The electrode patch of claim 1 (described above) 
wherein each of the cut surfaces of the first electrode and the second electrode comprises a hole of a preset size at an end thereof. (Faasse, Col. 5, lines 36-40; Fig. 5-6, tab 20, opening 22, hole 24; any size read as preset)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified Spencer based on the teachings of Faasse to incorporate a hole of a preset size in order to provide easier connection of a clip or other electrode lead (Faasse, Col. 4, lines 62-65).

Claims 8-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over the Spencer/Faasse combination in view of Gillberg (U.S. PGPub. No. 20150157225).
Regarding claim 8, the Spencer/Faasse combination teaches the electrode patch of claim 1 (described above). The Spencer/Faasse combination does not explicitly disclose an indicator. In related electrode patch art, Gillberg teaches:
wherein the substrate comprises: an indicator configured to guide, between the first electrode and the second electrode, alignment on a specific portion of a test subject. (Para. 0058).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the Spencer/Faasse combination based on the teachings of Gillberg to incorporate an indicator to guide alignment on a specific portion of a test subject in order to appropriately match the device to a particular patient’s body (Gillberg, Para. 0058).
Regarding claim 9, the Spencer/Faasse/Gillberg combination teaches:
The electrode patch of claim 8 (described above) 
wherein the indicator comprises: a cutting line configured to guide the first electrode and the second electrode to be separated from each other. (Gillberg, Para. 0084)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the Spencer/Faasse combination based on the teachings of Gillberg to incorporate a cutting line such that the electrodes can be separated from each other, in order to enhance separation of electrodes so the device can be appropriately sized to match a particular patient’s body (Gillberg, Para. 0058). 

Claims 12 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over the Spencer/Faasse combination in view of Gillberg in view of Faasse. 
Regarding claim 12, Gillberg teaches the electrode patch of claim 10 (described above). Gillberg does not explicitly disclose a cut surface to contact a clamp. In related bioelectrode art, Faasse teaches:
wherein the first electrode comprises a cut surface extending from a first contact portion (Col. 5, lines 36-40; Fig. 5-6, tab 20, opening 22, hole 24)
contacting a first clamp to an inside of the first electrode, (Col. 5, lines 58-62, Fig. 6)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified Gillberg based on the teachings of Faasse to incorporate a cut surface on the first and second electrode to contact a first and second clamp in order to provide easier connection of a clip or other electrode lead (Faasse, Col. 4, lines 62-65). A similar design incorporated into the second electrode would be a mere duplication of parts. In re Harz, 274 USPQ 378.
Regarding claim 16, the Gillberg/Faasse combination teaches:
The electrode patch of claim 14 (described above) 
wherein the first electrode comprises a cut 30surface extending from a first contact portion (Faasse, Col. 5, lines 36-40; Fig. 5-6, tab 20, opening 22, hole 24)
contacting a first clamp to an inside of the first electrode, (Faasse, Col. 5, lines 58-62, Fig. 6)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified Gillberg based on the teachings of Faasse to incorporate a cut surface on the first and second electrode to contact a first and second clamp in order to provide easier connection of a clip or other electrode lead (Faasse, Col. 4, lines 62-65). A similar design incorporated into the second electrode would be a mere duplication of parts. In re Harz, 274 USPQ 378.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNABETH ELIESSE RODRIGUEZ whose telephone number is (571)272-8662. The examiner can normally be reached M-Th 7a-5p EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Linda Dvorak can be reached on (571) 272-4764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/A.E.R./Examiner, Art Unit 3794                                                                                                                                                                                                        
/LINDA C DVORAK/Supervisory Patent Examiner, Art Unit 3794